Opinion issued January 8, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-00001-CV
                            ———————————
                    IN RE ELIZABETH THOMAS, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Elizabeth Thomas, acting pro se, has filed a petition for writ of mandamus

requesting that we compel the trial court to vacate its (1) December 14, 2018 notice

setting a status conference and (2) December 17, 2018 order setting a show cause

hearing for sanctions in the underlying case.1 We deny the petition. Thomas’s motion



1
      The underlying case is James Allen, et al. v. MTH Lending Group L.P., cause
      number 2017-76078, pending in the 127th District Court of Harris County, Texas,
      the Honorable R.K. Sandill presiding.
for sanctions is denied. Thomas’s motion for an emergency stay of proceedings and

all other pending motions are dismissed as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack, Justice Goodman, and Justice Countiss.




                                        2